[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           NOVEMBER 23, 2009
                               No. 09-12910                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 00-00318-CR-BAE-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

WATSON DIXON, JR.,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                             (November 23, 2009)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Watson Dixon appeals the denial of his motion for a reduced sentence. 18
U.S.C. § 3582(c)(2). Dixon’s motion was based on Amendments 706 and 599 to

the Guidelines. We affirm.

      Dixon challenges the denial of his motion on three grounds, but his

arguments fail. First, Dixon acknowledges that he was sentenced as a career

offender, United States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008), but he

argues that he falls within an exception to Moore because his prior convictions

were for “low-level, non-violent, small time drug offenses.” Regardless of how

Dixon classifies his crimes, Amendment 706 did not have the effect of lowering his

sentencing range. Second, Dixon argues that the district court had the discretion to

reduce his sentence below the amended range under United States v. Booker, 543

U.S. 220, 125 S. Ct. 738 (2005), and Kimbrough v. United States, 128 S. Ct. 558

(2007), but those decisions do not apply to a motion to reduce a sentence. See

United States v. Melvin, 556 F.3d 1190, 1191–93 (11th Cir. 2009). Third, Dixon

argues that the district court should have applied Amendment 599, but that

Amendment became effective before Dixon was sentenced.

      The denial of Dixon’s motion for a reduced sentence is AFFIRMED.




                                          2